COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               NOTICE OF ORDER ON MOTION

Cause number:                       01-12-01167-CV
Style:                              The Board of Trustees of the Houston Firefighters Relief and Retirement Fund
                                    v The City of Houston
Date motion filed*:                 March 18, 2013
Type of motion:                     Motion for extension filed
Party filing motion:                Court reporter
Document to be filed:               Reporter’s Record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              February 19, 2013
         Number of previous extensions granted:                  0             Current Due date: February 19, 2013
         Date Requested:                                 April 22, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: April 22, 2013
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Jim Sharp
                                                       Acting for the Court

Panel consists of        ____________________________________________

Date: May 9, 2013




November 7, 2008 Revision